RAKER, Judge,
dissenting:
The majority in this case decides that a defendant who has been acquitted of robbery but convicted of felony theft may be sentenced to a longer prison term than the maximum allowed for a robbery conviction. This conclusion is premised on the majority’s determination that the General Assembly intended to alter the relationship between robbery and theft when it enacted the consolidated theft statute, 1978 Maryland Laws ch. 849, at 2461 (codified as amended at Maryland Code (1957, 1992 RepLVol., 1994 Cum.Supp.) Art. 27, §§ 340 et seq.). Because I believe that the majority misconstrues the legislative intent and ignores longstanding policies and historical practices, I dissent.
I would hold that felony theft merges into robbery for penalty purposes where the two convictions arise from the same act or acts. Accordingly, if Spitzinger had been convict*131ed of both robbery and felony theft, he would have been subject to a maximum sentence of ten years. Under the rule enunciated in Simms v. State, 288 Md. 712, 421 A.2d 957 (1980), this limit should apply even though Spitzinger was acquitted of the robbery charge.
I.
The majority’s analysis begins by stating that “[l]egislative intent controls our determination of the validity of Spitzinger’s sentence because it is for the legislature to define criminal offenses and their punishments.” Majority Op. at 119. This statement is incomplete; furthermore, even if it were entirely accurate, I would find the majority’s analysis of legislative intent unpersuasive.
The statement is incomplete because in merger cases this Court looks at numerous factors other than legislative intent. The predominant test, of course, is the “required evidence test.” Williams v. State, 323 Md. 312, 316, 593 A.2d 671, 673 (1991). The majority characterizes this test as “simply an aid in determining whether the legislature may have intended to preclude cumulative punishment.” Majority Op. at 121. The majority relies on United States Supreme Court cases to support this proposition; this authority is persuasive, perhaps, but it is not binding in a case decided under Maryland common law. There are some statements in Maryland cases that arguably support the majority’s assertion, see, e.g., Randall Book Corp. v. State, 316 Md. 315, 324, 558 A.2d 715, 720 (1989), but we emphatically repudiated the majority’s view of the required evidence test in State v. Lancaster, 332 Md. 385, 631 A.2d 453 (1993):
Under this Court’s decisions, the required evidence test is not simply another rule of statutory construction. Instead, it is a long-standing rule of law to determine whether one offense is included within another when both are based on the same act or acts.
Id. at 409, 631 A.2d at 466.
This Court has also considered several other criteria: *132[I]n deciding merger questions, we have examined the position taken in other jurisdictions. We have also looked to whether the type of act has historically resulted in multiple punishment. The fairness of multiple punishments in a particular situation is obviously important.
White v. State, 318 Md. 740, 746, 569 A.2d 1271, 1274 (1990) (citations omitted). Each of these factors is independent of the legislative intent. Thus, in merger cases, express statutory language1 will ordinarily control the outcome, but legislative intent is only one of several relevant considerations.
I shall explain below why I believe these other considerations, excluding the required evidence test and fairness, militate against the result reached by the majority.2 In this section, I shall indicate why I believe the legislative intent runs contrary to the majority’s view.
My exploration of the legislative intent begins with the principle that where a criminal statute addresses a common-law offense, “it is not to be presumed that the legislature ... intended to make any alteration in the common law other than what has been specified and plainly pronounced.” Gleaton v. State, 235 Md. 271, 277, 201 A.2d 353, 356 (1964). As we recently observed:
“[Statutes are not presumed to make any alterations in the common law further than is expressly declared, and ... a statute, made in the affirmative without any negative expressed or implied, does not take away the common law. The rules of the common law are not to be changed by doubtful implication, nor overturned except by clear and unambiguous language.”
Richwind v. Brunson, 335 Md. 661, 672, 645 A.2d 1147, 1152 (1994) (quoting Lutz v. State, 167 Md. 12, 15, 172 A. 354, 356 *133(1934)). This principle seems especially pertinent in the context of the consolidated theft statute, in which the General Assembly expressly stated its intent to “embrace” the common-law theft offenses. Maryland Code (1957,1992 Repl.Vol., 1994 Cum.Supp.) Art. 27, § 341.3
As I recount below, the historical understanding was that theft was included within robbery, and that robbery was more severe; in accord with this understanding, the courts of Maryland routinely merged grand larceny offenses into theft offenses for sentencing purposes. Thus, the application of the principle that statutes displace the common law only where expressly declared leads to the conclusion that the General Assembly did not intend to abrogate this common-law merger rule.
I find additional support for this conclusion in the Maryland carjacking statute, § 348A of Article 27. The carjacking statute contains the following cumulative sentencing provision:
The sentence imposed under this section may be imposed separate from and consecutive to a sentence for any other offense arising from the conduct underlying the offenses of carjacking or armed carjacking.
Art. 27, § 348A(d). If the General Assembly did not anticipate that included offenses of carjacking would merge with each other or with the carjacking, there would have been no need to include § 348A(d).
The majority, disregarding our rules of construction, cursorily dismisses all larceny practices:
Regardless of whether there may have been a common law merger of larceny into robbery, common law larceny no longer exists. Larceny is now part of two separate statutory theft offenses, misdemeanor theft and felony theft with *134the latter containing a value requirement different from common law larceny.[4]
Majority Op. at 123 (footnote omitted). This interpretation of the statute defies the very language of the statute itself, which states, “[cjonduct designated as theft in this subheading constitutes a single crime embracing, among others, the separate crimes heretofore known as larceny, larceny by trick, [and] larceny after trust____” Art. 27, § 341 (emphasis added).
Moreover, the legislative history contradicts the majority’s apparent belief that larceny cases are irrelevant. The General Assembly enacted the consolidated theft statute to “eliminate these technical and absurd distinctions that have plagued the larceny related offenses.” Joint Subcommittee on Theft Related Offenses, Revision of Maryland Theft Laws and Bad Check Laws 2 (1978). That the new statute was not intended to effect a decisive break from the common law is reflected in the similarities between statutory theft and common law larceny, such as the division of the offense, based on the value of the property stolen, into felony and misdemeanor forms. See Hagans v. State, 316 Md. 429, 438, 559 A.2d 792, 797 (1989) (“With respect to being a single crime divided for purpose of punishment, theft is completely similar to larceny.”).
Another similarity between theft and larceny, especially significant in this context, is in the penalties: they are identical. Compare Art. 27, § 342(f) with Maryland Code (1957, 1971 Repl.Vol.) Art. 27, §§ 340 & 341. Notwithstanding this identity, the majority imputes to the General Assembly the intent to revise the traditional view of the theft-related offenses and to establish an innovative “rational sentencing *135hierarchy.” Majority Op. at 127. The fact that the penalties for larceny were incorporated into the theft statute demonstrates, however, that the consolidated theft statute did nothing to revise the traditional sentencing hierarchy. This reinforces, rather than excuses, the application of the Riehwind principle.
In sum, I do not believe that the General Assembly intended to abrogate the common-law merger policies. On the contrary, it appears to me, based on our rules of construction and on the similarities between statutory theft and the pre-existing larceny-type offenses, that the General Assembly intended to preserve most of the historic attributes of larceny, including the relationship between larceny and robbery.
II.
A.
In the previous section, I explained why I believe that the Legislature intended to preserve the traditional merger practices relating to theft offenses and robbery. I also noted that historical practice is relevant when deciding merger questions. As I now discuss, at common law, the consistent practice was to merge grand larceny and robbery, a form of compound larceny, when the two convictions arose from the same act or acts.
This Court has found merger based on historical practice where two offenses with distinct elements have traditionally been regarded as the same offense, or where a single offense can be committed in multiple distinct ways. For instance, in Huffington v. State, 302 Md. 184, 486 A.2d 200 (1985), we stated, “[i]n Maryland the homicide of one person ordinarily gives rise to a single homicide offense, and multiple prosecutions or punishments for different homicide offenses, based on the slaying of one person, are generally precluded.” Id. at 189 n. 4, 486 A.2d at 203 n. 4. The Court noted that this treatment is based on historical practice, not on the required evidence test:
[Hjistorically, and for some purposes today, all murder is regarded as a single crime. Moreover, generally for pur*136poses of the double jeopardy prohibitions against successive trials or multiple punishments, premeditated murder and felony murder would be deemed the same offense. This is analogous to first degree murder and second degree murder being deemed the same offense for such purposes. Nevertheless, premeditated murder and felony murder do not have entirely identical elements____
Id. at 188, 486 A.2d at 202 (citations omitted). I believe that theft and robbery bear a similar relationship to each other.
My analysis of the historical practice relating to theft and robbery begins with an exploration of larceny, a common-law crime which is now subsumed within Maryland’s consolidated theft statute. Art. 27, § 341. This Court has frequently found it helpful to consider cases and other authority relating to larceny when construing the theft statute. See, e.g., Hagans v. State, 316 Md. 429, 440, 559 A.2d 792, 797 (1989); West v. State, 312 Md. 197, 202 n. 1, 539 A.2d 231, 233 n. 1 (1988).
In 1275, the Statute of Westminster, 3 Edw. 1 (1275) (Eng.), divided the common-law offense of larceny into two degrees, with grand larceny encompassing larceny of properly having a value in excess of twelve pence and petit larceny encompassing larceny of property having a value of twelve pence or less. W. Clark & W. Marshall, A Treatise on the Law of Crimes § 12.07, at 870 (M. Barnes ed., 7th ed. 1967); R. Perkins, Criminal Law 232 (2d ed. 1969). This statutory bifurcation was incorporated into the American common law. Clark & Marshall, supra, § 12.07, at 870. Under this scheme, petit larceny was a variant of the basic offense of grand larceny:
As a matter of logic grand larceny might have been regarded as an aggravated form of larceny, but this was not the view. On the contrary, if the value of the property stolen did not exceed twelve pence this was regarded as a mitigating circumstance which entitled the thief to be spared from the extreme penalty (death).
Perkins, supra, at 276.
Robbery, in turn, is a compound larceny. Clark & Marshall, supra, § 12.08, at 874. Chief Judge Murphy, writing for *137this Court in West, defined robbery as “larceny from the person, accompanied by violence or putting in fear.” 312 Md. at 202, 539 A.2d at 233. The opinion went on to explore historical sources:
In William Hawkins’ Treatise of the Pleas of the Crown, published in 1724, in the chapter entitled “Of Robbery,” it is said:
“Sect. 2. Larceny from the Person of a Man either puts him in Fear, and then it is called Robbery; or does not put him in Fear, and then it is called barely, Larceny from the Person.
Sect. 3. Robbery is a felonious and violent Taking away from the Person of another, Goods or Money to any Value, putting him in Fear.”
John Latrobe’s Justice’s Practice under the Laws of Maryland, published in 1826, is evidence of the early adherence of Maryland to this requirement, for Section 1252 of that authority states:
“Open and violent larceny from the person, or robbery, is the felonious and forcible taking from the person of another, of goods or money to any value, by violence, or putting him in fear. The putting in fear distinguishes it from other larcenies. 4 Blac.Comm. 242.” Id. at 284.
Id. at 203, 539 A.2d at 233-34.
Accordingly, under the common law, larceny was a lesser included offense of robbery. Vogel v. State, 76 Md.App. 56, 62, 543 A.2d 398, 401 (1988), aff'd, 315 Md. 458, 554 A.2d 1231 (1989); W. Clark, Jr., Handbook of Criminal Law 373 (3d ed. 1915); Clark & Marshall, supra, § 12.09, at 882; R. Gilbert & C. Moylan, Jr., Maryland Criminal Law: Practice and Procedure § 12.0, at 138 (1983) (noting that “robbery is larceny or theft by force”); L. Hochheimer, The Law of Crimes and Criminal Procedure § 432, at 467 (2d ed. 1904) (“Robbery is larceny, or theft, aggravated by the circumstance of a taking from the person by means of force or violence.”); 2 W. LaFave & A. Scott, Substantive Criminal Law § 8.11, at 437 n. 2 (1986); Perkins, supra, at 280; 4 C. Torcia, Wharton’s *138Criminal Law § 472, at 49 (14th ed. 1981). As the Court of Special Appeals stated in Gray v. State, 10 Md.App. 478, 271 A.2d 390 (1970), “[r]obbery, a common law offense in Maryland, is grand or petit larceny from the person of another by violence.” Id. at 480, 271 A.2d at 392.
Furthermore, the prevailing practice at common law was to merge grand larceny convictions into robbery convictions.5 See Smallwood v. State, 51 Md.App. 463, 464, 443 A.2d 1003, 1004 (1982) (noting that the trial judge merged a grand larceny conviction into an armed robbery conviction); Burley v. State, 8 Md.App. 702, 708, 262 A.2d 769, 772 (1970) (vacating a grand larceny conviction, on merger grounds, because the defendant had been convicted of armed robbery); Smith v. State, 6 Md.App. 59, 70, 250 A.2d 285, 292 (noting that the trial judge merged a grand larceny conviction into an armed robbery conviction), cert. denied, 254 Md. 720 (1969), and cert. denied, Samuels v. State, 255 Md. 743 (1969) (companion case to Smith), cert. denied, 397 U.S. 1057, 90 S.Ct. 1402, 25 L.Ed.2d 674 (1970); Price v. State, 3 Md.App. 155, 160, 238 A.2d 275, 278 (1968) (Orth, J.) (vacating a grand larceny conviction, on merger grounds, because the defendant had been convicted of armed robbery); see also Harris v. State, 241 Md. 596, 597, 217 A.2d 307, 307-08 (1966) (describing the appellant’s challenge to the trial court’s imposition of separate penalties for grand larceny, assault, and robbery and the court’s subsequent decision to strike the robbery verdict and allow the larceny and assault penalties to stand).
*139I have found only one case where the trial court imposed separate punishments for robbery and grand larceny and the reviewing court did not vacate either sentence. See Tobias v. State, 37 Md.App. 605, 607, 378 A.2d 698, 700 (1977) (noting that the trial court had sentenced the defendant to concurrent prison terms for robbery and grand larceny). The Tobias court does not indicate, however, whether the two convictions arose from a single transaction or whether the defendant ever objected to his sentence.
Since the enactment of the consolidated theft statute, the practice of merging grand larceny into robbery has continued with respect to convictions for felony theft and robbery. See Tolbert v. State, 315 Md. 13, 15 n. 1, 553 A.2d 228, 228 n. 1 (1989) (noting that the trial court merged a felony theft conviction into a robbery conviction); West, 312 Md. at 201, 539 A.2d at 232-33 (1987) (same); Wiggins v. State, 76 Md. App. 188, 190 & n. 1, 544 A.2d 8, 9 & n. 1 (1988) (noting that the trial court merged a felony theft conviction into an armed robbery conviction), rev’d on other grounds, 315 Md. 232, 554 A.2d 356 (1989). I have found two cases that appear to contravene this practice, but, once again, it is not clear whether the convictions in those cases arose from the same transactions. See Jefferson-El v. State, 330 Md. 99, 102, 622 A.2d 737, 739 (1993) (noting that the defendant had been sentenced to concurrent terms for grand larceny and robbery); Henry v. State, 324 Md. 204, 243, 596 A.2d 1024, 1043 (1991) (noting that defendant had been sentenced consecutively for felony murder and robbery, on top of several additional terms of incarceration and two death sentences), cert. denied, 503 U.S. 972, 112 S.Ct. 1590, 118 L.Ed.2d 307 (1992). Furthermore, there is no indication that these sentences were ever challenged; in Henry, in fact, the defendant’s briefs before this Court do not mention propriety of cumulative punishments.
It follows from this premise, that merger of theft and robbery is proper based on historical practice and the legislative intent to continue that practice, that theft should merge into robbery, not vice versa.
*140B.
As the majority correctly states, where merger is not based on the required evidence test, the ordinary rule is that the offense with the lower penalty merges into the offense with the more severe penalty. State v. Burroughs, 333 Md. 614, 626, 636 A.2d 1009, 1015 (1994). Application of this rule is inappropriate, however, where the offenses merge on the basis of historical practice.
Of the cases holding that merger follows the allowable penalties when not based on the required evidence test, not one involved merger based on historical practice. See Burroughs, 333 Md. at 625-26, 636 A.2d at 1015 (finding merger based on the intent of the General Assembly to reach the same conduct within the two relevant statutes); Williams v. State, 323 Md. 312, 322-26, 593 A.2d 671, 676-77 (1991) (finding merger based on the rule of lenity, decisions in other states, and “Considerations of fairness and reasonableness”); State v. Owens, 320 Md. 682, 688, 579 A.2d 766, 768 (1990) (finding merger based on “common sense” and legislative intent); White v. State, 318 Md. 740, 747-48, 569 A.2d 1271, 1275 (1990) (finding merger based on the rule of lenity and the resemblance of the statutory offense involved to traditional lesser included offenses); State v. Jenkins, 307 Md. 501, 518-21, 515 A.2d 465, 474-75 (1986) (finding merger based on decisions in other jurisdictions).
Moreover, despite the majority’s repeated claims, see Majority Op. at 120, 126, 128, it is not illogical to conclude that the General Assembly provided a greater penalty for a lesser offense. As this Court explained in Gerald v. State, 299 Md. 138, 472 A.2d 977 (1984), the State ordinarily is able to dictate, through its control over charging, the penalties to which the defendant is exposed:
[W]hen the State placed Gerald in jeopardy on both the armed robbery and robbery charges, it was seeking a prosecution not only on a charge carrying a maximum possible sentence of 20 years, but, in the alternative, a charge carrying a maximum possible sentence of only 10 *141years. Had it believed that Gerald’s conduct was so atrocious as to warrant a sentence subject only to constitutional limitations, it could have gone to trial only on the simple assault charge, or, if it thought that justice would be served by a possible maximum sentence of 20 years, it could have proceeded on the armed robbery and assault charges. Of course, in such event, the prosecution would have to enter a nolle prosequi before jeopardy attached with respect to the charges it did not wish to pursue. But by putting Gerald to trial on both aggravated assaults, the prosecution indicated its acquiescence to a possible maximum sentence of 10 years. Under such circumstances, it is unfair to permit the State to exact a more severe and unanticipated penalty than that which could have been imposed if the prosecution, even though not able to prove armed robbery, had been successful in proving robbery.
Id. at 145, 472 A.2d at 981 (citations omitted). The same logic applies here; in this case, as in Gerald, if the State thought that a ten-year maximum would be insufficient, it could have brought charges for armed robbery and felony theft only. See also Thomas v. State, 333 Md. 84, 91, 634 A.2d 1, 4 (1993) (“Simms has direct application only when a greater offense has been charged and jeopardy has attached with respect to that greater offense.”).
Finally, the majority’s view is inconsistent not only with established practice but also with the historical understanding of the relationship between theft and robbery. The majority states that “[t]his Court should not proclaim that robbery is per se a more serious crime than felony theft in spite of the fact that the legislature, in setting the punishments for both crimes, has dictated precisely the contrary.” Majority Op. at 127. Robbery has always been regarded as the more serious offense, because it involves “misappropriation of property under circumstances involving a danger to the person as well as a danger to property.” 2 W. LaFave & A. Scott, Jr., Substantive Criminal Law § 8.11, at 437 (1986) (footnote omitted); see also R. Perkins, Criminal Law 280 (2d ed. 1969) (noting the traditional view that robbery is “a more serious *142offense than larceny because of the added element of personal violence or intimidation”). “Robbery may be considered a greater crime than the sum of the two lesser crimes of larceny and assault.” LaFave & Scott, supra, at 437 n. 4; see also Model Penal Code § 222.1 cmt. 1 (1980). While it is within the power of the Legislature to adopt a contrary policy, nothing in the consolidated theft statute indicates that the General Assembly has done so. As we have previously indicated, the penalties for grand larceny, felony theft, and robbery remained the same following the enactment of the consolidation statute. While the Legislature could place a greater value on property than on personal safety, the majority offers absolutely no support for the view that the General Assembly has done so merely by enacting the consolidated theft statute.
III.
The final consideration that rebuts the majority’s view is the practice in other jurisdictions with respect to the merger of theft and robbery offenses. There is relatively little authority from other jurisdictions on the question of whether felony theft (sometimes called “grand theft”) merges into robbery, but the cases that exist usually find that such merger occurs.
At least three states—California, Florida, and Utah—do not permit separate punishments for grand theft and robbery. See People v. Pearson, 42 Cal.3d 351, 228 Cal.Rptr. 509, 510, 721 P.2d 595, 596 (1986); People v. Cole, 31 Cal.3d 568, 183 Cal.Rptr. 350, 359, 645 P.2d 1182, 1191 (1982); People v. Gamble, 22 Cal.App.4th 446, 27 Cal.Rptr.2d 451, 453 (1994); People v. Rush, 16 Cal.App.4th 20, 20 Cal.Rptr.2d 15, 16 (1993); People v. Gomez, 2 Cal.App.4th 819, 3 Cal.Rptr.2d 418, 422 (1992); People v. Brew, 2 Cal.App.4th 99, 2 Cal.Rptr.2d 851, 855 (1991); People v. Irvin, 230 Cal.App.3d 180, 281 Cal.Rptr. 195, 198 (1991); Sirmons v. State, 634 So.2d 153, 154 (Fla.1994); State v. Branch, 743 P.2d 1187, 1192 (Utah 1987), cert. denied, 485 U.S. 1036, 108 S.Ct. 1597, 99 L.Ed.2d 911 (1988); see also State v. Davis, 6 Ohio St.3d 91, 451 N.E.2d 772, 776 (1983) (concluding that grand theft, incorporating the element of value, is a lesser included offense of robbery). See *143also R. Perkins & R. Boyce, Criminal Law 350 (3d ed. 1982). In all of these cases, the theft offense merged into the robbery offense.
I have found only one state, Montana, that currently permits robbery and felony theft to be punished cumulatively. See State v. Madera, 206 Mont. 140, 670 P.2d 552, 558 (1983) (applying the required evidence test and finding no merger of felony theft and robbery). In Montana, however, it is possible to commit robbery without completing a theft. State v. Albrecht, 242 Mont. 403, 791 P.2d 760, 763 (1990) (finding that the robbery statute provides for conviction if the perpetrator was “in the course of committing” a theft). Apparently, then, neither theft nor felony theft is a lesser included of robbery in Montana.
IV.
Finally, it is also worth noting that the majority’s approach leaves several critical questions unanswered.6 While the rule that smaller penalties merge into larger penalties appears simple, it may not be so easy to apply, because, while robbery itself is punishable by only ten years, the penalty is subject to various enhancements which do not apply to theft convictions. See Art. 27, § 643B. Does the direction of merger always follow the basic penalties, or always follow the possible enhanced penalties, or depend on the penalties available in the individual case? Furthermore, robbery, but not felony theft, may constitute the predicate for other offenses, such as felony murder. See Art. 27, § 410. If a robbery merges into a *144felony theft, can it then form the basis for a felony murder conviction?
The majority suggests that these problems would not arise, because it is the penalties, not the offenses, that merge, so the robbery conviction would stand even though no sentence was entered upon it. Majority Op. at 129 n. 5. Ordinarily, however, the jury should not reach a verdict on the lesser charge once it has found the defendant guilty on a greater charge. State v. Frye, 283 Md. 709, 723-24, 393 A.2d 1372, 1379-80 (1978). Thus, if robbery merges into felony theft, there will be no robbery conviction and no § 643B enhancement.
Even if the court records convictions for both robbery and theft, it is not at all clear, as the majority asserts, that the robbery conviction could thereafter support a § 643B enhancement. Under § 643B, enhanced penalties are not based on convictions alone, but rather on “terms of confinement” arising from such convictions. Art. 27, § 643B(b)-(c). The majority does not explain how a sentence for felony theft, which is not a crime of violence within the meaning of § 643B, can constitute a “term of confinement ... as a result of a conviction of a crime of violence.” Art. 27, § 643B(c).
A different predicament arises if the defendant has already been twice convicted of crimes of violence. In that case, the defendant would be subject to a mandatory twenty-five-year sentence under § 643B. A proper instruction should characterize felony theft as a lesser included offense of robbery, not vice versa. At the time the jury is instructed, however, the trial court may not yet know of the defendant’s eligibility for a § 643B enhancement. See Maryland Rule 4-245(c) (requiring notice of mandatory penalties only fifteen days prior to sentencing).
In conclusion, I would vacate the sentence and remand this matter for a new sentencing proceeding with the maximum permissible penalty of ten years.
I am authorized to state that Judges ELDRIDGE and BELL join in the views expressed herein.

. An example of this language appears in the carjacking statute, which I discuss below.


. I agree with the majority opinion, for the reasons stated therein, that the offenses do not merge under a strict application of the required evidence test. I believe that fairness favors merger but does not necessarily indicate which offense merges into the other.


. Unless otherwise indicated, all statutory citations herein are to Maryland Code (1957, 1992 Repl.Vol., 1994 Cum.Supp.) Article 27.


. It is not clear what is meant by the phrase "a value requirement different from common law larceny.” It is true that the value requirement for grand larceny was $100, Maryland Code (1957, 1971 Repl. Vol.) Article 27, § 340, while it is $300 for felony theft. Article 27, § 342(f). The legislative history makes clear, however, that the change reflected inflation, not a substantial policy change. Joint Subcommittee on Theft Related Offenses, Revision of Maryland Theft Laws and Bad Check Laws 46 (1978).


. The majority opinion quotes Clark and Marshall to the effect that, at common law, "there was no merger of a felony in a felony.” Majority Op. at 122 (quoting Clark & Marshall, supra, § 2.03, at 118-19) (emphasis omitted). The quoted passage is not discussing cumulative punishments, however, but rather "whether there may be a prosecution for any one of these offenses, or whether one of them merges and extinguishes the others, so that it alone can be prosecuted.” Clark & Marshall, supra, § 2.03, at 118. With respect to merger for punishment purposes, it is well-settled that one felony can merge into another. See, e.g., White v. State, 318 Md. 740, 748, 569 A.2d 1271, 1275 (1990) (merging child abuse, in violation of § 35A of Article 27, into murder); Newton v. State, 280 Md. 260, 274, 373 A.2d 262, 270 (1977) (merging the predicate felony into a felony murder conviction).


. Ultimately, the rule announced today may have little impact. There will be a period in which convicted robbers will be subject to a fifteen-year penalty despite the ten-year statutory maximum. Legislation has been introduced into the General Assembly, however, that would increase the penalty for robbery to fifteen years. See House Bill 844 (1995).
If this legislation is enacted, then robbery and felony theft will carry the same penalty and there will be no way, under the majority’s reasoning, of determining which offense merges into the other. Any response to this potential conundrum would be premature.